DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an update module configured to communicate” and “a decryption module configured to convert” in Claim 1.
“using an encryption module to convert” in Claim 5.
“the encryption module configured to encrypt signals” in Claim 8.
“an encryption module … to convert” and “the encryption module is also configured to encrypt” in Claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karame et al. (US PGPUB 2017/0243012; hereinafter “Karame”).
Claim 5:
Karame teaches a method of updating firmware of a microcontroller comprising:
providing plaintext of a firmware update ([0053] “According to a further preferred embodiment the code update is first divided into a number of m plaintext blocks,” wherein the “update” is the “firmware update”.);
converting the plaintext of the firmware update into a decryption ciphertext ([0079] “In a second step T2 a verifier encrypts the code update into (M-e-d) bits as follows: The verifier pads the code update with the necessary ‘0’ to reach m plaintext blocks with padded zeros.” [0091] “2) Dividing the plaintext code update into chunks.3) Encrypting each chunk.”);
communicating the decryption ciphertext to a microcontroller ([0012] “a method for providing an update of code on a memory-constrained device.” [0032] “b) Dividing the update code into a plurality of N chunks, c) Applying an All-Or-Nothing Encryption scheme—AONE.” [0082] “In a fifth step T5 the verifier sends all the permuted blocks of AONE to the memory-constrained device.”);
using an encryption module to convert the decryption ciphertext of the firmware update back into the plaintext ([0069] “the memory-constrained device D can decrypt the intermediate ciphertext blocks for the code update to acquire the plaintext of the code update for updating the code on the memory-constrained device D,” wherein the “memory-constrained device” comprises the “encryption module” and “microcontroller” as further taught below by Lee.); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Lee (US PGPUB 2009/0136035; hereinafter “Lee”).
Claim 1:
Karame teaches a firmware update system comprising:
an update module configured to communicate with the microcontroller to provide a firmware update ([0012] “a method for providing an update of code on a memory-constrained device,” wherein the “update” is the “firmware update”. [0032] “b) Dividing the update code into a plurality of N chunks, c) Applying an All-Or-Nothing Encryption 
wherein the update module includes a decryption module configured to convert the firmware update from plaintext into decryption ciphertext using a decryption function ([0079] “In a second step T2 a verifier encrypts the code update into (M-e-d) bits as follows: The verifier pads the code update with the necessary ‘0’ to reach m plaintext blocks with padded zeros,” wherein the “verifier” functions as the “decryption module” as well. [0091] “2) Dividing the plaintext code update into chunks.3) Encrypting each chunk”), and 
the encryption module is configured to convert the decryption ciphertext into plaintext such that the microcontroller can execute the plaintext to implement the firmware update ([0069] “the memory-constrained device D can decrypt the intermediate ciphertext blocks for the code update to acquire the plaintext of the code update for updating the code on the memory-constrained device D,” wherein the “memory-constrained device” comprises the “encryption module” and “microcontroller” as further taught below by Lee.).

With further regard to Claim 1, Karame teaches all the limitations of claim 1 as described above. Karame does not teach the following, however, Lee teaches the firmware update system comprising:
a microcontroller including an encryption module configured to perform an encryption function (Fig. 3: Controller 302 in System 300. [0048] “The memory 303 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Karame with the further system components as taught by Lee for purposes of “securely keeping data security during a communication process while performing unlocking or keyless entry functions” (Lee [0016]).

Claim 2:
Karame in view of Lee teaches the system of claim 1, and Lee further teaches:
wherein the microcontroller is a keyless entry chip for a vehicle ([0017] “The mobile communication terminal has a Bluetooth module embedded therein, and performs a remote unlocking or keyless entry function through Bluetooth communication with the locking device.” [0020] “The locking device may include all locking devices necessary for locking/unlocking … a car door/starting device”).

Claim 3:
Karame in view of Lee teaches the system of claim 2, and Lee further teaches:
wherein the encryption module is configured to encrypt signals from the keyless entry chip to the vehicle ([0027] “In transmitting the unlocking command to the locking device by the mobile communication terminal, the command may be encrypted with the public key before transmission.”).


Karame teaches a method of updating firmware of a keyless entry chip for a vehicle comprising:
providing plaintext of a firmware update ([0053] “According to a further preferred embodiment the code update is first divided into a number of m plaintext blocks,” wherein the “update” is the “firmware update”.);
converting the plaintext of the firmware update into a decryption ciphertext in an update module ([0079] “In a second step T2 a verifier encrypts the code update into (M-e-d) bits as follows: The verifier pads the code update with the necessary ‘0’ to reach m plaintext blocks with padded zeros,” wherein the “verifier” is the “update module”. [0091] “2) Dividing the plaintext code update into chunks.3) Encrypting each chunk.”);
communicating the decryption ciphertext from the update module to the keyless entry chip  ([0012] “a method for providing an update of code on a memory-constrained device.” [0032] “b) Dividing the update code into a plurality of N chunks, c) Applying an All-Or-Nothing Encryption scheme—AONE.” [0082] “In a fifth step T5 the verifier sends all the permuted blocks of AONE to the memory-constrained device,” wherein the “memory-constrained device” is the “keyless entry chip” as further disclosed by Lee below.);
using an encryption module of the keyless entry chip to convert the decryption ciphertext of the firmware update back into the plaintext ([0069] “the memory-constrained device D can decrypt the intermediate ciphertext blocks for the code update to acquire the plaintext of the code update for updating the code on the memory-
executing the plaintext to implement the firmware update on the microcontroller ([0022] “g) Decrypting the intermediate ciphertext blocks using the provided encryption key and updating the code.”).

With further regard to Claim 12, Karame teaches all the limitations of claim 12 as described above. Karame does not teach the following, however, Lee teaches the method comprising:
the keyless entry chip ([0017] “The mobile communication terminal has a Bluetooth module embedded therein, and performs a remote unlocking or keyless entry function through Bluetooth communication with the locking device.” [0020] “The locking device may include all locking devices necessary for locking/unlocking … a car door/starting device”), and
wherein the encryption module is also configured to encrypt signals from the keyless entry chip to the vehicle (Fig. 3: Controller 302 in System 300. [0048] “The memory 303 includes a public key creator (not shown) that is used to encrypt a remote unlocking command.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the further system components as taught by Lee for purposes of “securely keeping data security during a communication process while performing unlocking or keyless entry functions” (Lee [0016]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Lee as applied to Claims 3 and 12 above, and further in view of Iketani et al. (US PGPUB 2006/0171532; hereinafter “Iketani”).
Claim 4:
Karame in view of Lee teaches all the limitations of claim 3 as described above. Karame in view of Lee does not teach the following, however, Iketani teaches:
wherein the encryption module is an AES encryption module ([0103] “the encryption processing circuit of the present invention is applied to the DES, which is one of the common key block encryption systems, the common key block encryption system is not limited to the DES, but also in the common key block encryption system such as … the AES (Advanced Encryption Standard).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Karame in view of Lee with the AES encryption as taught by Iketani since “a risk of illegal decryption can be calculated easily and a premium for illegal decryption insurance can be calculated based on the risk for these standard encryption systems” (Iketani [0006]).

Claim 14:
Karame in view of Lee teaches all the limitations of claim 12 as described above. Karame in view of Lee does not teach the following, however, Iketani teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame in view of Lee with the AES encryption as taught by Iketani since “a risk of illegal decryption can be calculated easily and a premium for illegal decryption insurance can be calculated based on the risk for these standard encryption systems” (Iketani [0006]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karame as applied to Claim 5 above, and further in view of Iketani and in view of Lee.
Claim 6:
Karame teaches all the limitations of claim 5 as described above. Karame does not teach the following, however, Iketani teaches:
wherein the decryption cipher is an AES decryption cipher, the encryption module is an AES encryption module ([0103] “the encryption processing circuit of the present invention is applied to the DES, which is one of the common key block encryption systems, the common key block encryption system is not limited to the DES, but also in the common key block encryption system such as … the AES (Advanced Encryption Standard).”), and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the AES encryption and keyless entry as taught by Iketani since “a risk of illegal decryption can be calculated easily and a premium for illegal decryption insurance can be calculated based on the risk for these standard encryption systems” (Iketani [0006]) and further wherein keyless entry systems are well-known in the art to be beneficial since they enable locking systems, i.e. a car, to be more easily and securely operated.

With further regard to Claim 6, Karame in view of Iketani does not teach the following, however, Lee teaches:
wherein the microcontroller is a keyless start chip for a vehicle ([0017] “The mobile communication terminal has a Bluetooth module embedded therein, and performs a remote unlocking or keyless entry function through Bluetooth communication with the locking device.” [0020] “The locking device may include all locking devices necessary for locking/unlocking … a car door/starting device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karame as applied to Claim 5 above, and further in view of Lee.
Claim 7:
Karame teaches all the limitations of claim 5 as described above. Karame does not teach the following, however, Lee teaches:
wherein the microcontroller is a keyless entry chip for a vehicle ([0017] “The mobile communication terminal has a Bluetooth module embedded therein, and performs a remote unlocking or keyless entry function through Bluetooth communication with the locking device.” [0020] “The locking device may include all locking devices necessary for locking/unlocking … a car door/starting device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the keyless entry chip as taught by Lee “thereby eliminating the inconvenience of maintaining several physical unlocking tools (e.g., keys) according to need and promoting a convenience of use” (Lee [0078]).

Claim 8
Karame in view of Lee teaches the method of claim 7, and Lee further teaches:
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karame as applied to Claim 5 above, and further in view of Spanier et al. (US PGPUB 2017/0180137; hereinafter “Spanier”).
Claim 9:
Karame teaches all the limitations of claim 5 as described above. Karame does not teach the following, however, Spanier teaches the method comprising:
performing a cyclic redundancy check on the firmware update ([0148] “The received communication includes a firmware package containing a CRC 653,” wherein a “cyclic redundancy check” would necessarily have been performed on the contents of the “firmware package” previously since the “firmware package” is said to contain a “CRC 653”.), 
wherein the step of converting the plaintext of the firmware update into a decryption ciphertext includes decrypting a check value of the cyclic redundancy check, and the step of converting the decryption ciphertext of the firmware update back into the plaintext includes encrypting the decrypted check value; and performing a second cyclic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the cyclic redundancy check as taught by Spanier in order “to determine the integrity of the communication” (Spanier [0132]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karame as applied to Claim 5 above, and further in view of Iketani.
Claim 10:
Karame teaches all the limitations of claim 5 as described above. Karame does not teach the following, however, Iketani teaches:
wherein the decryption ciphertext is AES ciphertext ([0103] “the encryption processing circuit of the present invention is applied to the DES, which is one of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the AES encryption as taught by Iketani since “a risk of illegal decryption can be calculated easily and a premium for illegal decryption insurance can be calculated based on the risk for these standard encryption systems” (Iketani [0006]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karame as applied to Claim 5 above, and further in view of Nagata et al. (US PGPUB 2019/0073887; hereinafter “Nagata”).
Claim 11:
Karame teaches all the limitations of claim 5 as described above. Karame does not teach the following, however, Nagata teaches:
wherein the step of communicating is performed through BLE or Wi-Fi ([0049] “The electronic assembly 125 of the security fob 120 can include an antenna 142 …  Other types of wireless communication (e.g., WIFI or BLUETOOTH) can be utilized with the current system. The fob 120 can include a Bluetooth chip, such as a low-power Bluetooth chip 147”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the communication technologies as taught by Nagata since “Wi-Fi can .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Lee as applied to Claim 12 above, and further in view of Spanier.
Claim 13:
Karame in view of Lee teaches all the limitations of claim 12 as described above. Karame in view of Lee does not teach the following, however, Spanier teaches the method comprising:
performing a cyclic redundancy check on the firmware update ([0148] “The received communication includes a firmware package containing a CRC 653,” wherein a “cyclic redundancy check” would necessarily have been performed on the contents of the “firmware package” previously since the “firmware package” is said to contain a “CRC 653”.), 
wherein the step of converting the plaintext of the firmware update into a decryption ciphertext includes decrypting a check value of the cyclic redundancy check, and the step of converting the decryption ciphertext of the firmware update back into the plaintext includes encrypting the decrypted check value; and performing a second cyclic redundancy check at the keyless entry chip to determine whether the firmware update has been modified ([0130] “an exemplary received communication or firmware package 650 … Communication 650 may include … cyclic redundancy check (CRC) 653.” [0132] “After receiving the communication 650, the processor of the IED is configured to compute a CRC associated with the received communication 650. Then, the processor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame in view of Lee with the cyclic redundancy check as taught by Spanier in order “to determine the integrity of the communication” (Spanier [0132]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Lee as applied to Claim 12 above, and further in view of Nagata.
Claim 15:
Karame in view of Lee teaches all the limitations of claim 12 as described above. Karame in view of Lee does not teach the following, however, Nagata teaches:
wherein the step of communicating is performed through BLE or Wi-Fi ([0049] “The electronic assembly 125 of the security fob 120 can include an antenna 142 …  Other types of wireless communication (e.g., WIFI or BLUETOOTH) can be utilized with the current system. The fob 120 can include a Bluetooth chip, such as a low-power Bluetooth chip 147”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed .

Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive.
With respect to the Applicant’s arguments regarding Independent Claims 1, 5 and 12, Pages 2-4 of the Remarks, that the cited prior art, particularly the Karame reference, does not teach or suggest the Applicant’s claim language, i.e. the “encryption module” and “decryption module”, the Office respectfully disagrees.
For example, Applicant’s Claim 1 recites: “…wherein the update module includes a decryption module configured to convert the firmware update from plaintext into decryption ciphertext using a decryption function, and the encryption module is configured to convert the decryption ciphertext into plaintext.” The Office contends that the broadest reasonable interpretation of these limitations of Claim 1 is that the claimed system merely requires a first module which converts plaintext data into ciphertext using a first function and a second module which converts the ciphertext into plaintext, wherein the Office notes that plaintext is understood in the art to be unencrypted data and ciphertext is understood in the art to be encrypted data. As such the Office cited the teachings of Karame at [0079], “step T2 a verifier encrypts the code update,” and [0069], “memory-constrained device D can decrypt the intermediate ciphertext blocks 
The Applicant further argues on Page 3 Paragraph 7 of the Remarks, “In summary, Karame fails to disclose, teach or fairly suggest using decryption to create a cyphertext from a plaintext. Rather, it merely discloses the traditional use of encryption to create a cyphertext from a plaintext” (emphasis Applicant’s). The Office notes, as discussed above, that the Applicant’s current claim language states, “a decryption module … to convert …from plaintext into decryption ciphertext using a decryption function, and the encryption module is configured to convert the decryption ciphertext into plaintext”, wherein it has been shown above that the “verifier” in Karame converts from plaintext into ciphertext using a first function, i.e. an encryption function,  and the “memory-constrained device D” in Karame converts ciphertext into plaintext. The Office contends that the Applicant’s current claim language does not appear to preclude such an interpretation, as patentable weight has not been given to the naming of the recited modules and functions in Applicant’s Claim 1, i.e. “decryption module” and “decryption function”, absent any further structure or functionality for the recited modules and functions which would serve to preclude this stated claim interpretation. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such the Office respectfully suggests that the 
Therefore, in view of the above response, the Office maintains that the broadest reasonable interpretation of Claim 1 is taught and suggested by the Karame reference. 

With respect to Applicant’s argument that the features of Claims 5 and 12 are not taught by the cited prior art, the Office respectfully disagrees. The Office notes that the related limitations of Claims 5 and 12 are functionally equivalent to those of Claim 1, and as such the Office directs the Applicant to the response above regarding Claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194